Citation Nr: 0923090	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This matter was previously before the Board in 
February 2006 and November 2006 at which times it was 
remanded for additional due process and evidentiary 
development.


FINDINGS OF FACT

1.  The Veteran's hypertension is not attributable to 
service.

2.  As of November 26, 2002, the Veteran's PTSD has not been 
manifested by total occupational and social impairment.

3.  The preponderance of the evidence is against a finding 
that the Veteran has been unable to obtain and retain 
employment due to service-connected disabilities for the 
pendency of this appeal.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or 
aggravated by service nor may it be presumed to be.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD as of November 26, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for entitlement to a TDIU have not been met.  
8 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, with respect to the issue of entitlement 
to an initial rating greater than 70 percent for PTSD, the 
appellant was provided with initial notice of the VCAA in 
January 2003, which was prior to the March 2003 adverse 
decision on appeal.  Since the appellate issue in this 
respect (entitlement to assignment of a higher initial 
rating) is a downstream issue from that of service connection 
(for which the January 2003 VCAA letter was duly sent), 
another VCAA notice is not required.  VAOPGCPREC 8-2003.

With respect to the claims for service connection for 
hypertension and for a TDIU, the appellant was provided 
notice of the VCAA in April 2007, which was after the March 
2003 rating decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini with respect 
to these issues have not been satisfied.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant. In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2003 and April 2007 letters, the RO 
informed the claimant of the applicable laws and regulations, 
the evidence needed to substantiate the claims decided 
herein, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claims at issue.  See 
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Despite this change in the 
regulation, the January 2003 and April 2007 letters informed 
the appellant that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims and to provide 
any relevant evidence in his possession.  See Pelegrini II, 
at 120-21.  Thus, the Board finds that the notice required by 
the VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since these claims are being denied.  
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  Moreover, the 
claimant was provided with the disability rating and 
effective date elements in a letter dated in April 2007.

The Board additionally notes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims.  This includes 
obtaining pertinent medical records and affording the Veteran 
pertinent VA examinations during the appeal period.  The 
Veteran was also given the opportunity to request a Board 
hearing which he declined.  The appellant has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists.  In fact, the 
appellant indicated in writing in May 2007 that he had no 
additional information or evidence to give VA to substantiate 
his claims.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Hypertension

Facts

The Veteran's service treatment records show that he had a 
blood pressure reading of 120 (systolic) over 80 (diastolic) 
at his enlistment examination in October 1966.  These records 
are devoid of complaints or findings of elevated blood 
pressure readings or hypertension, and show that the Veteran 
had a blood pressure reading of 120/64 at his separation 
examination in October 1970.

A VA Addiction Initial Evaluation note in December 2002 notes 
that the Veteran had recently been diagnosed as having 
hypertension and had been prescribed medication.  A 
subsequent VA record in December 2002, from the General 
Medicine Outpatient clinic, notes that the Veteran had run 
out of blood pressure medication and his blood pressure was 
significantly elevated.  It was noted that he was to be 
restarted on blood pressure medication.

In January 2003, the Veteran filed a claim for service 
connection for hypertension.

A June 2004 VA general medical clinic record notes that the 
Veteran had untreated hypertension and was being started on 
felodipine.  His blood pressure reading at that time was 
159/82.

A March 2005 VA outpatient record from the general medical 
clinic notes that the Veteran had a history of hypertension 
and was noncompliant with medication.  This record shows that 
he was being restarted on blood pressure medication 
(felodipine 5 mg qd).  

A VA primary care triage record in November 2005 shows a 
blood pressure reading of 171/99 and a repeat reading of 
173/90.  The record also relays that the Veteran denied being 
on blood pressure medication.  Objective findings on a 
November 2005 physician's note include elevated blood 
pressure.  The Veteran was diagnosed at that time as having 
hypertension and was prescribed "HCTZ (12.5 mg po daily)".  
A December 2005 record reflects the Veteran's report of 
recent hypertension.  An addendum note in December 2005 shows 
that forsinopril was being added for the Veteran's blood 
pressure.

In July 2008 the Veteran was evaluated by VA for his 
hypertension.  He denied that he had been treated for high 
blood pressure during active duty.  His history included a 
motor vehicle accident and stroke in November 2007.  His 
stroke was noted to be related to his hypertension.  Blood 
pressure readings at that time were 158/98, 158/89 and 
131/81.  The examiner said that a claims file review showed 
no objective evidence of hypertension during active duty or 
within one year of active duty.  He also noted that 
documented readings during service were normal.  The examiner 
also noted no documented blood pressure readings until March 
2005.  He said that to opine that the Veteran's chronic 
hypertension was caused by or the result of active service or 
that it became manifest within one year of active service 
would be to resort to mere speculation.  Similarly, the 
examiner stated that it would be to resort to mere 
speculation that the Veteran's chronic hypertension was in 
any way causally related to active service or to his service-
connected PTSD, or, that it increased beyond its normal 
progression secondary to PTSD.  The examiner went on to opine 
that the Veteran's hypertension was at least as likely as not 
caused by or the result of multiple factors to include his 
male gender, age, and prior history of alcohol abuse and 
tobacco product use.

Law and Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran's service treatment records are devoid of 
complaints or findings related to hypertension and show that 
his blood pressure reading at his discharge examination in 
October 1970 was 120/64.  This is indeed consistent with the 
Veteran's report during the July 2008 VA examination that he 
was not treated for high blood pressure during active duty.

Although the exact date of the onset of the Veteran's 
hypertension is not entirely clear, the evidence is clear in 
showing that it was not diagnosed until many years after his 
service discharge.  In this regard, the earliest postservice 
medical evidence noting hypertension is a record dated in 
2002.  More specifically, there is a December 2002 record 
from the addiction clinic noting that the Veteran had 
recently been diagnosed as having hypertension and had been 
prescribed medication.

Thus, because the Veteran was not diagnosed as having chronic 
hypertension in service and in the absence of evidence 
showing continuity of symptomatology since service, service 
connection under 38 C.F.R. § 3.303(b) is not warranted.  
Moreover, because the evidence does not show that the Veteran 
was diagnosed as having hypertension within one year of 
service, presumptive service connection for this disability 
under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 is also 
not warranted.

Furthermore, there is no medical evidence relating the 
Veteran's hypertension, diagnosed many years after service, 
to service.  In this regard, the July 2008 VA examiner noted 
that there was no showing of hypertension or elevated blood 
pressure readings in service or one year after service and 
said that it would be resorting to speculation to relate the 
Veteran's hypertension to service, to within one year of 
service, or to his service-connected PTSD, either on a direct 
basis or by aggravation.  The examiner went on to opine that 
it was at least as likely as not that the Veteran's 
hypertension was caused by or the result of multiple factors 
to include his male gender, age, and previous history of 
alcohol abuse and tobacco product use.  

The Board in no way disputes the Veteran's belief that his 
hypertension is related to service.  However, his opinion as 
to a diagnosis and the etiology thereof, without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection.  
This is because the Veteran is a layman and without medical 
training or expertise; he is not competent to render an 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). In this 
case, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and his current hypertension, and the 
only medical evidence on this point weighs against the claim.

Under these circumstances, the Board finds that the claim for 
service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b).

III.  PTSD

Facts

In November 2002, the Veteran filed a claim for service 
connection for PTSD.

On file are VA addiction case management records from 
November 2002 to May 2003 which note that the Veteran had a 
30 year history of alcohol abuse and had not been able to 
hold down a job because of his drinking.  His case was closed 
in May 2003 due to noncompliance.  

During a VA psychiatric examination in February 2003, the 
Veteran reported that for the past 10 years he suffered from 
intrusive recollections of his Vietnam stressors, had sleep 
problems, and was depressed.  He said he last worked in May 
2002 and was currently looking for a job.  On examination the 
Veteran was somewhat unkempt, unshaven, restless and anxious.  
He had normal gait, voice and speech.  He maintained good eye 
contact and answered questions appropriately.  His affect was 
depressed and his mood was anxious.  He denied suicidal or 
homicidal ideation.  He denied delusions, hallucinations and 
psychosis.  His memory was intact to all spheres.  He was 
alert, well oriented to time, place and person, and his 
judgment was intact.  His insight was noted to be very 
decreased.  The examiner diagnosed the Veteran as having 
PTSD, chronic, and opined that the Veteran was "unable to 
work for a percentage of 50% based on his [PTSD] symptom."  
He assigned the Veteran a GAF score of 50, stating that this 
reflected the moderate impact of the Veteran's PTSD on his 
level of functioning, particularly his work ability as well 
as his marital and social relationships.

In March 2003, the RO granted service connection for PTSD and 
assigned the Veteran a 30 percent rating, effective in 
November 2002.  

In April 2003, the Veteran's attending VA psychiatrist 
submitted a narrative report regarding the Veteran's PTSD.  
He noted that the Veteran had been treated badly after 
returning home from Vietnam, both at work and by his family.  
He also noted that the Veteran divorced his wife of 32 years 
in March 2002.  He said that the Veteran had depression and 
PTSD related to his military service and had multiple 
symptoms, not all of which had responded to medication.  He 
relayed the Veteran's report of a moderately depressed mood, 
impaired sleep and concentration, crying spells, anhedonia, 
feelings of hopelessness and daily intrusive thoughts.  He 
also noted that the Veteran had recent suicidal ideation and 
drank, although he had not had anything to drink in six days.  
He added that due to severe trust issues, the Veteran was 
impaired in relating to fellow-workers, in forming new 
friendships, and in relating to his family.  He said that he 
expected that if the Veteran found employment, he would have 
significant absenteeism and problems dealing with even the 
normal stresses of a work environment (whether with clients 
or coworkers).  He assessed the Veteran as having a "serious 
disability in multiple areas" due to service and his 
treatment by his family and acquaintances following service.

On an August 2003 substantive appeal (VA Form 9), the Veteran 
stated that he was unemployable due solely to his PTSD.  

In September 2003, the Veteran reported to a VA outpatient 
clinic requesting a psychiatric evaluation in order to attend 
a VA sponsored school program.  He denied any major 
depressive symptoms, suicidal or homicidal ideation, racing 
thoughts, expansive mood or grandiosity or manic or psychotic 
symptoms.  He also denied current nightmares or flashbacks 
and denied alcohol use since May 2003.  On examination the 
Veteran had fair hygiene and cooperative behavior.  His 
speech was of a normal rate and volume and was coherent.  His 
thought process was goal directed and linear.  His affect was 
euthymic and his mood was congruent.  He had fair insight and 
fair judgment.  He was diagnosed as having history of 
depression and PTSD and alcohol abuse in partial remission.  
He was assigned a GAF score of 45.  

A September 2003 VA addendum record notes that the Veteran 
had a previous history of depression, PTSD and substance 
dependence.  He was noted at that time to be stable and 
denied depressive symptoms, mania or hypomania.  He was also 
noted to have no PTSD symptoms or psychosis.  He denied 
suicidal or homicidal ideation.  It was further noted that 
the Veteran was not taking psychotropic medications and 
reported that he was clean and sober.  Findings revealed that 
the Veteran was alert, oriented times three, pleasant and 
cooperative.  He maintained good eye contact and had good 
hygiene and grooming.  He had normal motor activity, his mood 
was euthymic, and his affect was appropriate.  His speech was 
fluent and normoverbal with coherent and goal directed 
thought process.   

In written argument in October 2003, the Veteran's 
representative requested that consideration be given to an 
extraschedular rating under 38 C.F.R. § 3.321(b) due to the 
Veteran's PTSD.  

In December 2004, the Veteran was seen at a VA mental health 
clinic with complaints of feeling uneasy and down and 
requesting new medication for his anxiety.  He denied 
suicidal or homicidal ideation.   It was noted that there was 
no evidence of psychosis or severe emotional problems. 

VA outpatient records in 2005 include a March 2005 record 
from the general medical clinic reflecting the Veteran's 
report of a one year history of memory problems such as 
forgetting where he was or was going.  He also reported sleep 
problems.  He reported that his depression was stable and 
denied homicidal or suicidal ideation.  

A computed tomography (CT) scan of the Veteran's head was 
performed by VA in March 2005 revealing bilateral basal 
ganglia lacunar infarcts and minimal brain atrophy.

A December 2005 VA record shows that on examination the 
Veteran had no obvious signs of dementia, psychosis or severe 
thought disorders.  He denied suicidal or homicidal ideation.  

In July 2008, the Veteran underwent a VA psychiatric 
evaluation.  The examiner reported that the Veteran had 
dementia which impaired his ability to function independently 
due to being a safety risk.  He said that the dementia 
symptoms impacted the Veteran's memory and executive 
functioning.  He said that symptoms were daily, moderate, and 
of a duration of at least three years.  The Veteran denied 
depression and was noted to be on an anti-depressant.  On 
examination the Veteran was clean and casually dressed.  He 
was cooperative and relaxed.  His mood was described as 
"tired" and his affect was constricted.  His orientation to 
person was intact, but not to time as the Veteran did not 
know what year it was (although he knew the month and day).  
His thought process was unremarkable.  There were no noted 
hallucinations, inappropriate behavior, obsessive or 
ritualistic behavior, panic attacks, homicidal thoughts or 
suicidal thoughts.  The Veteran displayed good impulse 
control and had no episodes of violence.  He was able to 
maintain minimal personal hygiene.  He was moderately 
impaired in performing household chores, sports and exercise 
and other recreational activities.  His immediate memory was 
normal, but his remote and recent memory was moderately 
impaired.  The examiner stated that the Veteran did not have 
any PTSD symptoms at that time.  He went on to state that the 
length of remission of such symptoms were not applicable as 
the Veteran's dementia was his primary diagnosis and it was 
not that his PTSD was in remission, but that his overall 
mental status did not allow him to identify or become 
distressed over PTSD symptoms.  He said the Veteran did not 
endorse any current PTSD symptoms and had no complaints in 
that area.  

The examiner diagnosed the Veteran as having Dementia NOS and 
assigned him a GAF score of 50.  He explained that the 
Veteran's PTSD was his service-connected disability, but 
using the DSM-IV guidelines, the Veteran did not currently 
meet the criteria for PTSD.  He further explained that the 
changes in the Veteran's present functional state and quality 
of life could not be linked to PTSD and that dementia was not 
caused by or the result of PTSD.  He added that since the 
Veteran would not meet the DSM-IV guidelines for a current 
diagnosis of PTSD, the impact on his occupational or social 
functioning could not be stated.  

Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  The appeal 
regarding this issue follows the initial grant of service 
connection in a March 2003 rating and assignment of a 30 
percent evaluation, effective November 26, 2002.  A June 2003 
Decision Review Officer decision increased the rating to 70 
percent, effective November 26, 2002.  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, pursuant to the General Rating 
Formula for Mental Disorders.  Under the general formula, a 
70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent schedular evaluation is warranted for total 
occupational and social impairment, due to symptoms such as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  A GAF score 
in the range of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.).  Diagnostic and Statistical Manual of 
Mental Disorders, American Psychiatric Association (4th ed. 
1994) (DSM- IV); 38 C.F.R. §§ 4.125(a), 4.130 (2008); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

After a review of the evidence to include reports of VA 
examinations and VA outpatient treatment records, the Board 
finds that a rating in excess of 70 percent is not warranted 
for any period during the pendency of this appeal.  That is, 
the Veteran's disability picture due to his service-connected 
PTSD does not more nearly approximate the schedular criteria 
required for a 100 percent rating at any time since the 
effective date of the grant of service connection, i.e., from 
November 26, 2002.  38 C.F.R. § 4.7.

The evidence on file for the period from November 2002 to 
2005 includes a VA examination report in February 2003 and 
narrative report from the Veteran's attending VA psychiatrist 
in April 2003.  Both of these records show that the Veteran 
experienced intrusive recollections of Vietnam, had sleep 
problems and was depressed.  He also appeared anxious and 
somewhat unkempt and unshaven at the February 2003 
examination.  However, findings and symptoms as noted in this 
evidence do not support the criteria for a 100 percent 
rating.  The symptoms listed under the 100 percent evaluation 
contemplate a person who is not in touch with reality and 
cannot remember his own family's names.  The Veteran's PTSD 
symptoms in this case simply are not of that severity.  In 
this regard, the Veteran is not shown to have gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior 
or persistent danger of hurting self or others, inability to 
perform activities of daily living or disorientation to time, 
place, or memory loss for names of close relationships, own 
occupation or own name.  Rather, the Veteran denied 
delusions, hallucinations or psychosis during the February 
2003 VA examination and his memory was noted to be intact.  
He was also oriented to time, place and person, and answered 
questions appropriately.  As to work and social impairment, 
the examiner opined that the Veteran was moderately impaired 
due to his PTSD symptoms and assigned him a GAF score of 50 
(reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job)).  

The Veteran's attending VA physician in April 2003 stated 
that the Veteran's severe trust issues "impaired" him in 
relating to fellow-workers, in forming new friendships and in 
relating to his family, and he expected that if the Veteran 
found employment, he would have significant absenteeism and 
problems dealing with even the normal stresses of a work 
environment (whether with clients or coworkers).  While this 
assessment certain shows occupational and social impairment, 
it is more consistent with the criteria for the current 70 
percent rating requiring difficulty in adapting to stressful 
circumstances (including work or a work like setting) and an 
inability to establish and maintain effective relationships.  
It does not approximate the criteria for a 100 percent rating 
requiring total social and occupational impairment.  

Moreover, findings on a September 2003 VA outpatient record 
show that the Veteran denied any major depressive symptoms, 
racing thoughts, expansive mood or grandiosity or manic or 
psychotic symptoms.  He had fair hygiene, cooperative 
behavior, coherent speech of normal rate and volume and a 
thought process that was goal directed and linear.  According 
to a VA addendum record in September 2003, the Veteran was 
stable and had no PTSD symptoms or psychosis.  He was shown 
to be alert, oriented times three, pleasant, cooperative with 
good eye contact, hygiene and grooming.  His speech was 
fluent with coherent and goal directed thought process.  He 
was assigned a GAF of 45 (also reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)).

With respect to the period beginning in 2005, pertinent 
evidence shows that the Veteran no longer endorsed PTSD 
symptomatology.  In this regard, the July 2008 VA psychiatric 
examiner stated that the Veteran no longer met the DSM-IV 
guidelines for PTSD due to his 2005 diagnosis of dementia as 
was demonstrated on a March 2005 CT scan of the Veteran's 
head.  The examiner explained that it was not that the 
Veteran's PTSD was in remission, but that his mental status 
did not allow him to identify or become distressed over PTSD 
symptoms.  He went on to state that the Veteran neither 
endorsed nor complained of PTSD symptoms.  Findings revealed 
that the Veteran was clean and casually dressed, had 
unremarkable speech, was cooperative and relaxed, and had an 
unremarkable thought process.  He did not have inappropriate 
behavior, did not have panic attacks, and did not have 
suicidal or homicidal thoughts.  The examiner assigned the 
Veteran a GAF of 50.  Although the Veteran did have memory 
problems, the examiner attributed this to his dementia which 
he said had been ongoing for at least three years.  The 
examiner went on to state that the Veteran's dementia was not 
caused by or a result of his PTSD.  

In short, findings beginning in 2005 are unremarkable for any 
PTSD symptoms, let alone symptoms that meet the criteria for 
a 100 percent rating.  Also, the examiner stated that since 
the Veteran did not meet the DSM-IV guidelines for a current 
diagnosis of PTSD, the impact upon occupational functioning 
or social could not be stated.  

In view of the evidence above and the lack of any evidence to 
the contrary, the Board concludes that the criteria for a 100 
percent schedular rating for service-connected PTSD are not 
met for any period since the effective date of the grant of 
service connection for PTSD, in November 2002.  As the weight 
of evidence is against this claim, the benefit of the doubt 
rule is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

In addition to schedular consideration for a higher rating 
discussed above, there is no evidence of an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2008).  The 
record does not reflect that the Veteran has been frequently 
hospitalized for PTSD.  Although the Veteran's representative 
requested in October 2003 that consideration be given to an 
extraschedular rating under 38 C.F.R. § 3.321(b) due to the 
Veteran's PTSD,  there is no objective evidence that his PTSD 
caused marked interference with employment beyond that 
already contemplated by the schedular rating criteria.  
Consequently, while the Veteran's PTSD may well cause some 
impairment in his daily activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.

Thus, the assigned rating for PTSD adequately addresses, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (the disability evaluation itself 
is recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) have not been met.

IV.  TDIU

A total disability evaluation based on individual 
unemployability due to service-connected disorders may be 
assigned where the combined schedular rating for the service-
connected disabilities is less than 100 percent, when it is 
found that the service-connected disabilities render the 
veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  
38 C.F.R. § 4.19 (2008).  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a total 
disability evaluation based on individual unemployability due 
to service-connected disorders.  A high schedular rating, in 
itself, is recognition that the impairment makes it difficult 
to obtain and retain employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2008).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (1991).

In this case, the Veteran is only service connected for PTSD, 
and as the result of his 70 percent rating for this 
disability, he meets the percentage requirements of 38 C.F.R. 
§ 4.16(a).

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In this case, the Veteran's assertion of being unemployable 
due solely to his PTSD is not supported by the evidence.  
According to a February 2003 VA examination report, the 
Veteran last worked in May 2002 as an electronic technician, 
specifically fixing and repairing pagers.  In regard to 
education, the Veteran completed high school and one year of 
college, but did not graduate.  The examiner noted that the 
Veteran was currently looking for employment and in regard to 
his ability to work, the examiner assessed that his PTSD had 
a "moderate impact" on his level of functioning, 
particularly his work ability.  This is indeed consistent 
with the examiner's assigned GAF score of 50, and his 
assessment that the Veteran was "unable to work for a 
percentage of 50% based on his [PTSD] symptoms".  In further 
regard to employment, the Veteran's treating psychiatrist in 
April 2003 opined that the Veteran's severe trust issues 
impaired his ability to relate to fellow-workers and stated 
that he expected that if the Veteran found employment, he 
would have significant absenteeism and problems dealing with 
even the normal stressors of a work environment.  While this 
is certainly evidence of difficulty in adapting to stressful 
circumstances (including work or a work-like setting) and an 
inability to establish and maintain effective relationships, 
it does not rise to the level of the Veteran being incapable 
of securing and following a substantially gainful occupation.  

Although the VA examiner in July 2008 said the Veteran was 
impaired in his ability to function independently due to 
being a safety risk, he attributed this solely to the 
Veteran's nonservice-connected dementia.  He added that the 
Veteran's dementia symptoms impacted his memory and executive 
functions skills and were of duration of at least three 
years.  As far the impact of the Veteran's PTSD symptoms on 
his occupational functioning, the examiner stated that the 
Veteran did not presently endorse any PTSD symptoms.  He 
explained that the Veteran's mental status did not allow him 
to identify or become distressed over PTSD symptoms and that 
his primary diagnosis was dementia.  He thus opined that 
since the Veteran would not meet the DSM-IV guidelines for a 
current diagnosis of PTSD, the impact upon occupational 
functioning or social function could not be stated.  

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for TDIU on a schedular basis.  Put another 
way, the evidence does not favorably show that the Veteran's 
PTSD alone precludes him from securing or following a 
substantially gainful occupation nor is the evidence in 
relative equipoise in this matter.  Accordingly, the benefit-
of-the-doubt rule is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension is denied.

An initial rating greater than 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


